DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: encapsulating the stress reduction material, the first integrated circuit device, and the second integrated circuit device with a molding material, the molding material having a second Young’s modulus, the first Young’s modulus less than the second Young’s modulus; and thinning the molding material to expose the first integrated circuit device and the second integrated circuit device, in combination with other claimed features, as recited in independent claim 1.  Claims 2-9 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 10, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a device comprising: the buffer layer comprising a stress reduction material having a first Young’s modulus; and an encapsulant around the buffer layer, the first integrated circuit device, and the second integrated circuit device, the encapsulant comprising a molding material having a second Young’s modulus, the first Young’s modulus less than the second Young’s modulus, in combination with other claimed features, as recited in independent claim 10.  Claims 11-14 are dependent upon independent claim 10, and are therefore allowed. 
Regarding claim 15, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a device comprising: the gap portion disposed between the first integrated circuit device and the second integrated circuit device, the fillet portions disposed along outer edges of the first integrated circuit device and the second integrated circuit device; and an encapsulant around the buffer layer, the first integrated circuit device, and the second integrated circuit device, the encapsulant having a different Young’s modulus, a different coefficient of thermal expansion, a different filler load, and a different average filler particle size, and a different elongation than the buffer layer, in combination with other claimed features, as recited in independent claim 15.  Claims 16-20 are dependent upon independent claim 15, and are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        May 21, 2022